United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-197
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) May 3, 2010 nonmerit decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.2 Since more than
180 days have elapsed since the most recent merit decision of April 5, 2010 to the filing of this
appeal on October 28, 2010, the Board lacks jurisdiction to review the merits of this claim.3

1

5 U.S.C. §§ 8101-8193.

2

OWCP also issued a September 28, 2010 OWCP decision, but appellant has not appealed this decision.

3

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse OWCP decisions issued on and after
November 19, 2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e) (2009).

ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of her case under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 16, 2008 appellant, then a 44-year-old mail processor, filed a traumatic injury
claim for an injury occurring on June 10, 2008 when she lifted heavy trays and felt pain in her
back and right side of her abdomen. She stopped work June 11, 2008 and eventually returned to
a modified position at six hours per night.4 OWCP accepted the claim for a lumbosacral sprain,
abdominal wall strain and herniated disc at L4-5.
On December 30, 2009 appellant filed a claim for wage-loss compensation for the period
from June 17 through December 26, 2009, for 117.75 hours. Evidence submitted with the claim
included a January 26, 2010 statement from him a January 21, 2010 magnetic resonance imaging
(MRI) scan, physical therapy notes of March 3, 4 and 17, 2010 and medical evidence.
Medical evidence submitted from Dr. Neelam T. Uppal, an internist Board-certified in
infectious disease, included disability slips noting that appellant was unable to work due to
complaints of pain on June 17 and 29, July 15 and 23, August 4, 14 and 28 and September 9,
2009; progress notes and duty status reports dated February 27 and December 28, 2009,
January 14, 18, 20 and 26, 2010, February 2, 5,19 and 24 and March 1, 10 and 16, 2010, which
noted complaints of back pain and eventually diagnosing LS disc herniation; and a February 19,
2010 prescription for physical therapy and lumbar back brace.
Medical evidence from Dr. Kazi Hassan, a Board-certified pain specialist, included
February 19 and 24, 2010 reports and a February 19, 2010 form report, which contained a lifting
restriction.
In an April 5, 2010 decision, OWCP denied the claim for 117.75 hours of intermittent
wage-loss compensation for the period June 17 to December 26, 2009. It found that the grounds
the medical evidence received did not provide a rationalized opinion that explained why
appellant’s disability from work was due to her accepted June 10, 2008 work-related conditions.
On April 15, 2010 appellant requested reconsideration. In an April 7, 2010 letter, she
indicated that her condition has gotten worse and summarized the medical evidence documenting
her condition. Appellant resubmitted copies of evidence previously of record, with portions of
the reports she deemed relevant underlined, along with new evidence which included pharmacy
information on the medication she was taking lumbar MRI scan report of June 13, 2008 and new
medical evidence. On April 7 and 14, 2010 Dr. Hassan noted performing caudal epidural
injection.
In an April 15, 2010 report, Dr. Uppal indicated that during the last two years appellant
had extensive damage to her back as seen in the comparison of her MRI scans dated June 13,
4

Appellant receives compensation for the remaining two hours per night.

2

2008 and January 21, 2010. He noted in 2008 she only had one bulging disc and the new MRI
scan shows disc bulge with annular tear at L3-4 and right lateral disc herniation at L4-5.
Dr. Uppal stated that appellant’s work restrictions were violated after she had done some
investigation at work. He reported that she was not supposed to lift more than 20 pounds, but
according to her, the mail trays she handles goes up to 60 pounds, she pushes and pulls more
than 20 pounds and she constantly bends to lift trays of mail for six hours. Dr. Uppal opined that
due to violation of appellant’s work restrictions, she had repeated injuries to her back. He stated
that the herniation led to left leg sciatica, which worsens with time. Additionally, the tear in the
disc resulted in radiculitis with severe back pain, which rendered appellant totally incapacitated
to work from time to time. In an undated report, Dr. Uppal noted her symptoms and work
restrictions and found seven percent whole person impairment attributable to the lumbar spine.
In a November 25, 2009 report, Lorraine Thorpe, D.C., a chiropractor, noted the history
of injury, presented examination findings and diagnosed displacement of lumbar intervertebral
disc, post-traumatic lumbar sprain/strain and post-traumatic lumbar radiculopathy. There is no
indication that x-rays were taken.
By decision dated May 3, 2010, OWCP denied appellant’s reconsideration request on the
grounds the medical evidence submitted was repetitious of evidence already on file.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of OWCP’s decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
When reviewing OWCP decision denying a merit review, the function of the Board is to
determine whether OWCP properly applied the standards set forth at section 10.606(b)(2) to the
claimant’s application for reconsideration and any evidence submitted in support thereof.8
ANALYSIS
Appellant’s April 15, 2010 request for reconsideration asserted that her condition had
worsened. However, she neither alleged, nor demonstrated that OWCP erroneously applied or
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Annette Louise, 54 ECAB 783 (2003).

3

interpreted a specific point of law with respect to the April 5, 2010 decision that denied her claim
for intermittent wage-loss compensation for the period June 17 to December 26, 2009.
Additionally, appellant did not advance a relevant legal argument not previously considered by
OWCP. Consequently, she is not entitled to a review of the merits of her claim based on the first
and second above-noted requirements under section 10.606(b)(2).
In support of her request for reconsideration, appellant submitted copies of medical
evidence previously of record with portions underlined which she felt demonstrated a worsening
of her condition; however, OWCP previously considered this evidence. However, the
submission of evidence which repeats or duplicates evidence that is already in the case record
does not constitute a basis for reopening a case for merit review.9
Appellant also submitted an April 15, 2010 report from Dr. Uppal who, based on her
description that her modified work exceeded her restrictions, opined that her work restrictions
were violated and that she suffered from repeated injuries to her back. Dr. Uppal also opined
that the herniation has led to left leg sciatica, which was getting worse and the tear in the disc has
resulted in radiculitis with severe back pain, which rendered her totally incapacitated to work
from time to time. However, he did not specifically address whether appellant’s disability during
the claimed period was due to the accepted conditions. The underlying medical issue involves
whether she is entitled to compensation for 117.75 hours of intermittent wage loss during the
period June 17 to December 26, 2009. Dr. Uppal did not specifically address whether
appellant’s claimed disability during this period was due to the accepted conditions. His report
merely repeats information contained in reports previously received and considered by OWCP
and is, therefore, cumulative and duplicative in nature.10 Thus, Dr. Uppal’s April 15, 2010 report
does not constitute relevant and pertinent new evidence not previously considered by OWCP.11
Furthermore, his undated report which rated appellant’s impairment is irrelevant because it also
does not address the cause of intermittent wage loss during the claimed period. Accordingly,
OWCP properly determined that this evidence did not constitute a basis for reopening the case
for a merit review.
The other medical evidence submitted is also irrelevant or immaterial to the issue at hand.
Dr. Hassan’s April 7 and 14, 2010 reports regarding epidural injections are irrelevant because
they do not address whether appellant’s accepted conditions caused intermittent disability during
the period June 17 to December 26, 2009. The Board notes that the issue regarding intermittent
wage loss is medical in nature and the chiropractic report submitted fails to diagnose a spinal
subluxation based on x-ray. A chiropractor is not considered a physician under FECA if spinal
subluxation has not been diagnosed by x-ray.12 Thus, the chiropractic report is of no probative
9

Khambandith Vorapanya, 50 ECAB 490 (1999); John Polito, 50 ECAB 347 (1999); David J. McDonald, 50
ECAB 185 (1998).
10

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
11

See Susan A. Filkins, 57 ECAB 630 (2006).

12

See A.O., Docket No. 08-580, (issued January 28, 2009) (without diagnosing a subluxation from x-ray, a
chiropractor is not a physician under FECA).

4

medical value and immaterial to the issue at hand. Accordingly, OWCP properly determined
that this evidence did not constitute a basis for reopening the case for a merit review.
The Board finds that OWCP properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her request for reconsideration.
On appeal, appellant contends that she submitted disability notes from her physician
contemporaneous to the time she missed work which noted that she was disabled and unable to
work. The Board notes that this evidence was submitted and of record at the time of OWCP’s
April 5, 2010 decision. Thus, this evidence does not constitute a basis for reopening a claim for
merit review as it was already in the case record.13 Appellant also contends that the medical
evidence establishes that her condition has worsened. However, the Board does not have merit
jurisdiction over this issue and, for the reasons articulated above, the evidence submitted on
reconsideration is insufficient to constitute a basis for reopening the case for a merit review for
the issue at hand.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review pursuant to 5 U.S.C. § 8128(a).

13

See Denis M. Dupor, supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 3, 2010 is affirmed.
Issued: October 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

